January 26, 1918. The opinion of the Court was delivered by
This is an appeal from an order of Judge Rice, filed July 11, 1917, wherein he granted judgment in favor of the plaintiff against the defendant in the sum of $175. Defendant appeals, and by all its exceptions, except one, raises questions of fact.
The only exception not upon a question of fact is "that there is no competent testimony tending to establish agency." There is sufficient evidence to support the Circuit Court's decree, and the exceptions made by the defendant are overruled. The exceptions of the plaintiffs are overruled, as being without merit.
Judgment affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES FRASER and GAGE concur.
MR. JUSTICE HYDRICK did not sit. *Page 225